COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Penn Virginia Oil & Gas GP, LLC and Penn Virginia Oil & Gas L.P.
                          v. Alfredo De La Garza, Individually and as next friend for I. D. L. G.
                          and K. D. L. G., minors, and John Paul Adame, Individually and
                          A/N/F for C.A.A., J.P.A., Jr., and J.N.A.

Appellate case number:    01-15-00867-CV

Trial court case number: 2014-42519

Trial court:              215th District Court of Harris County

       Appellants filed a motion for extension of time to file their brief on November 20, 2015,
requesting a 45-day extension. On November 23, 2015, the Court granted the extension until
January 18, 2016, noting that no further extensions would be granted.
         In view of the motion for stay filed by appellants, the Court has determined that it will
need the brief filed sooner. Accordingly, the Court withdraws its previous ruling on the motion
for extension and substitutes the following ruling. Appellants’ motion for extension of time to
file the brief is granted until January 12, 2016. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: December 31, 2015